Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: generating a finite element model based on material properties related to a power transmission component, wherein the finite element model describes a grain structure of the power transmission component; generating a surface pressure time history for a loading event; determining, based on the surface pressure time history for a loading event, a finite element solution that describes stress in the grain structure; calculating damage in the finite element solution using a damage model; and determining whether the damage exceeds a damage threshold. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that covers mathematical relationships and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of generating a finite element model based on material properties related to a power transmission component, wherein the finite element model describes a grain structure of the power transmission component; determining, based on the surface pressure time history for a loading event, a finite element solution that describes stress in the grain structure; calculating damage in the finite element solution using a damage model” are treated as belonging to mathematical process grouping.


determining whether the damage exceeds a damage threshold” is treated as belonging to mental process grouping. This step represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of Claims 11 and 17.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
	In Claim 1: generating a surface pressure time history for a loading event;
In Claim 11: A computer system comprising: a memory to store material parameters related to a power transmission component; and a processor.
The additional element in Claim 1 specifying “a power transmission component” (similar in Claim 11- parameters related to a power transmission component) is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  The additional elements in Claim 1 and 11: “generating a surface pressure time history for a loading event” represent mere data gathering steps and only add an insignificant extra-solution 
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9, 12-16, and 18-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible.
In Claim 10, a further additional element – “gear or bearing” is generically recited and represents field of use limitation that is not meaningful, and, therefore, not qualified for a practical application and/or significantly more according to the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8-15, 17, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robert G. Tryon, III, et al. (US 8290753), hereinafter ‘Tryon’ in view of Sonia Tulyani et al. (US 2009/0254286), hereinafter ‘Tulyani’.

With regards to Claim 1, Tryon discloses a method comprising: generating a finite element model (Construction of a global finite element model, Col.15, Line 19) based on material properties (Input to the microstructural finite element analysis includes data on microstructural variations 1314, as further described in FIG. 7(a), herein. Such data may be calculated directly prior to carrying out the finite element analysis but may also be retrieved from a library of pre-computed data, Col. 15, 
However, Tryon does not necessarily disclose utilizing surface pressure time history and does not disclose that the finite element model is related to a transmission component.
Tulyani discloses applying finite element model to a transmission component (An illustrative instance of the use of multi-scale modeling is its application to power-transmission gears and systems of gears [0044]). Tulyani also discloses applying the model based on the locally applied pressure/stress (loads at boundaries of the gear teeth [0029]; macroscale model is governed at least in part by loads at the boundaries of said mechanical component, Claim 10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tryon in view of Tulyani to apply the finite element model to a power transmission component as disclosed by Tulyani, as an effective and proven method utilized in modeling the surface fatigue life of a mechanical component (Tulyani, Abstract) such as gears (models for predicting and characterizing the surface fatigue life and surface degradation rate of a gear system, Tulyani [0007]), while using the loading time history and corresponding locally-applied stress/force (i.e. surface pressures, defined in physics as a force divided over the surface area) as the model input, as disclosed by Tyron.

With regards to Claim 3, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tryon discloses generated historical parameters related to the geometry and physical properties of the component (geometry and material properties of the weld must be considered in order to prognosticate reliability accurately, Col.35, Line 7; Col.35, Line 53; Col.36, Line 35).

With regards to Claim 5, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tryon discloses that a (model, emphasis added) solution is recalculated for each cycle, and the model is updated after each calculation (Col.28, Lines 35-38).
Tulyani also discloses updating the model to achieve a more accurate predictive model (The feedback between models is performed iteratively a plural number of times to obtain an accurate overall predictive model, Tulyani [0034]).

With regards to Claim 6, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tryon discloses parameters related to microstructure geometry and physical composition (evaluating microstructure statistics for physical properties and 3-D geometry 6 based on the literature search and/or direct measurements on the specimens, Col.30, Lines 5-13) as a part of the finite element model input related to the loading (surface pressure) history, as applied above (repetitive stress applied over time causes internal micro-structures (e.g., grain domains) to move or distort sufficiently to nucleate a discontinuity which leads to the propagation of a 

With regards to Claim 8, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.

In addition, Tryon discloses modeling fatigue reliability versus the number of counted cycles (loading events) before reaching (exceeding) the threshold (The long crack growth model determines the number of cycles to exceed a critical crack length or the fracture strength, Col.18, Lines 10-12; This results in prediction of fatigue reliability as probability of failure relative number of cycles ... or even the probability of exceeding a fatigue threshold, Col.47, Lines 16-19). Tryon also discloses updating a model, as discloses in Claim 5.
Tulyani also discloses modeling loading cycles before the failure (threshold) event (Macroscale modeling can be used to predict the number of cycles to failure for a mechanical component [0028]).
However, Tryon in view of Tulyani does not necessarily disclose outputting a number of events preceding the damage threshold.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tryon in view of Tulyani to count and output a number of events preceding the threshold to compare that number with a predicted number (of 

With regards to Claim 9, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tryon discloses operations of determining a finite element solution and calculating damage, as discussed in Claim 1, and repeating the operations when the criteria (threshold) is not met (Next, the statistics are checked against the POF convergence criteria and, if not met 782, another component failure 760 is simulated by repeating the process, Col.43, Lines 6-10).

With regards to Claim 10, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tulyani discloses a transmission gear (models for predicting and characterizing the surface fatigue life and surface degradation rate of a gear system, Tulyani [0007]), as applied above in Claim 1.

With regards to Claim 11, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claim 1.


With regards to Claim 12, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claims 11 and 5.

With regards to Claim 13, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claims 11 and 8.

With regards to Claim 14, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claims 11 and 9.

With regards to Claim 15, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claims 11 and 3.

With regards to Claim 17, Tryon in view of Tulyani discloses the limitations as discussed above in regards to the rejected Claim 1, wherein Tulyani discloses a machine component (a transmission gear, as applied above in Claim 1).

With regards to Claim 18, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.  
In addition, Tulyani discloses a random microstructure (Preferred embodiments of the present technology use probabilistic analysis methods to address the effects of the random nature associated with material microstructure, Col. 17, Line 1).

With regards to Claim 20, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
In addition, Tryon discloses determining the number of loading events required to exceed the threshold (The long crack growth model determines the number of cycles to exceed a critical crack length or the fracture strength, Col.18, Lines 10-12), as does Tulyani (Macroscale modeling can be used to predict the number of cycles to failure for a mechanical component [0028]).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tryon in view of Tulyani, and in further view of Katsuki Yagi et al. (US 8302754), hereinafter ‘Yagi’.
Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 1.
However, Tryon in view of Tulyani does not necessarily disclose that generating a surface pressure time history comprises generating a surface traction time history and a bulk loading time history.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tryon in view of Tulyani, and further in view of Yagi to generate a surface pressure time history comprising generating a surface traction time history and a bulk loading time history as the surface pressure is a function of combined friction (and related traction) and can be correspondingly determined (calculated). 

Claims 4,16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tryon in view of Tulyani, and in further view of Yasuharu Misada et al (US 6666790), hereinafter ‘Misada’.

With regards to Claim 4, Tryon in view of Tulyani discloses the claimed invention as modified and applied in Claim 3.
In addition, Tulyani discloses one or more loading parameters comprise a surface roughness profile and lubricant properties, and a load (The models can be used to evaluate coefficient of friction as a function of surface roughness and lubricant layer thickness. Other properties of interest include the momentum balance [0022]) However, Tryon in view of Tulyani does not necessarily disclose a transmitted load as one of the loading parameters.
Misada discloses the above feature (contact conditions means those which affect the damage, service life, traction, transmissibility, vibrations and the like of the contact 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tryon in view of Tulyani, and further in view of Misada to include a transmitted load as one of the loading parameters as an important characteristic related to the power transmission component affecting damage, service life, traction, transmissibility between the rotary element and the disc (Misada, Col.6, Lines 64-67).

With regards to Claim 16, Tryon in view of Tulyani, and further in view of Misada discloses the limitations as discussed above in regards to the rejected Claims 15 and 4.

With regards to Claim 19, Tryon in view of Tulyani, and further in view of Misada discloses the limitations as discussed above in regards to the rejected Claims 17 and 4.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tryon in view of Tulyani, and in further view of Daiji Ichishima et al. (US 8280699), hereinafter ‘Ichishima’.

However, Tryon in view of Tulyani does not specifically disclose generating a Voronoi tessellation.
Ichishima discloses a use of Voronoi tessellation (The meshes may be generated by, for example, the method of generating mesh described in Patent Document 1. The method of generating mesh is, for example, a triangulation division based on Voronoi Tessellation, Col.7, Lines 35-38).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tryon in view of Tulyani, and further in view of Ichishima to generate a Voronoi tessellation in a finite element method as known in the art for generating mesh (The meshes may be generated by, for example, the method of generating mesh described in Patent Document 1, Col.7, Lines 35-36; A finite element method is an example of methods of modeling and calculating the complicated structure after dividing it to finite regions. In the case of two-dimensional calculations, there may be a case where a program for generating a mesh is used in order to thoroughly divide an object with triangle or quadrangular regions, Ichishima, Col. 1, Lines 28-26).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,474,772. Although the claims at issue are not identical, they are not patentably distinct from each other it appears that independent claims 1, 8, and 11 of US Patent No. 10,474,772 are claims which are narrower than the instant independent claims 1, 11, and 17. Therefore, they disclose the features of the latter claims.  The instant application’s dependent claims 2-10, 12-16, and 18-20 are also disclosed by relevant claims of U.S. Patent No. 10,474,772.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2863